Concurring- Opinion.
Baker, J.
— I concur because I believe less harm will result from holding that the question whether relief in annexation, railroad tax, and free gravel-road cases is to be sought by appeal, or by mandamus or injunction, even if wrongly decided at the start, is now definitely settled by the multiplied adjudications of this court and by the acquiescence of the legislature, than would flow from opening up the controversy in regard to the intrinsic nature of the powers conferred upon and exercised by boards of commissioners in such cases.